A statement of this case sufficiently appears in the majority opinion relative to the negligent acts of appellants resulting in the injuries received in the collision by Mrs. Etta Erwin, Mrs. W. M. Adcock, and C. G. Bell and others occupying the taxicab used by appellant, Missouri Pacific Transportation Company, in transporting its passengers into Russellville. Without going into the details as to the manner in which *Page 305 
the appellees were injured it is sufficient to say that these passengers received their injuries without any fault on their part through the admitted negligence of the Missouri Pacific Transportation Company. In other words, the Missouri Pacific Transportation Company admits liability to these passengers for the injuries they received, but contend that the verdicts returned in favor of Mrs. Etta Erwin, Mrs. W. M. Adcock and C. G. Bell are excessive. Verdicts for $25,000 each were returned in favor of Mrs. Etta Erwin and Mrs. W. M. Adcock, and in favor of C. G. Bell for $6,000.
The issues as to the extent of the injury each received and the amount that each should recover were submitted to the jury under correct instructions as to the extent of the injuries and measure of the damages. The jury made its verdicts after they saw the witnesses; heard them testify; observed their demeanor on the witness stand. The jury also had an opportunity to see the several injured parties and to hear them testify. The Supreme Court has had no opportunity to hear, observe and see the witnesses nor to hear and see the appellees themselves and, hence, are not as well qualified as jurors to pass upon the extent of the injury that each received and the amount each should recover. Growing out of this difference in opportunity to pass upon these issues the law is well settled in this state that verdicts of juries will not and should not be disturbed by the courts which are supported by some substantial evidence or unless there is something in the record to indicate passion or prejudice on the part of the jury in rendering the verdicts. Kelly v. McDonald, 39 Ark. 387; Texas and St. Louis Ry. Co. v. Eddy, 42 Ark. 527. It can not be said in the instant case that the amounts of these verdicts are not supported by substantial evidence.
Mrs. Adcock was the wife of a Methodist minister and had been actively engaged in church work and in the performance of her household duties for a number of years. She was in good health prior to November 1, 1938, but since receiving the very painful and serious injuries received by her in the collision, she has been unable to do any church work or carry on her work as a Sunday school *Page 306 
teacher or to do her house work. She has been, as it were, a nervous wreck, her memory practically gone and when anyone propounds to her serious questions she replies with a silly laugh which is very embarrassing to her husband and friends. As a result of the accident all the joy of life has been destroyed as far as she is concerned. I think $25,000 is small remuneration for the permanent injuries received by her and continual suffering which she must endure and the deprivation of all joy resulting from congenial service in life such as church and Sunday school work and housekeeping.
The record reflects that Mrs. Erwin received painful and severe injuries from which she suffered excruciating pain which left her in a highly nervous condition. She received a slight but acute brain injury. In fact appellant's physician admits that there was considerable damage to her nervous system from which she has not recovered and from which she perhaps will never recover. The injury left her with a limp that she did not have before. Mrs. Erwin was a school teacher, age 61, at the time of the accident and when teaching she had received $110 per month. She was forced to give up teaching three or four years prior to her husband's death in order to nurse him. He had been afflicted with a second stroke of paralysis. There is no question in the record that, so far as future service is concerned, Mrs. Erwin is out of the picture and must content herself with doing nothing for the rest of her life except suffer and endure pain inflicted upon her without any fault on her part. The jury was warranted in rendering a verdict in her behalf for $25,000.
C. G. Bell was awarded $6,000. It is true he was 72 years of age, but, according to the undisputed proof, he was a strong, healthy and vigorous farmer at the time he was injured. He was struck on the head in the collision and rendered unconscious. He had some ribs broken. He could hear well before the injury, but after the injury and when he was in the court room in the trial of this cause, he testified that he could not understand what was being said. He also testified that he could not sleep at night whereas before the injury he could and also *Page 307 
testified that he had a ringing in his ears all the time whereas his head prior to that time was clear of ringing noises. He also testified that he was given to headaches very frequently after the injury whereas before the injury he never had any headaches. As a result of the injury he had very severe bronchial trouble which some of them concluded was pneumonia and he frequently spit up blood. He also testified that he suffers a great deal.
I think this is a very clear invasion of the exclusive province of the jury by the court, and the invasion of the rights of the jury to reduce these verdicts is contrary to the law and is not justified by the facts in the record. If, in the face of a record like this, courts can invade the provinces of a jury and reduce their verdicts the jury system should be abolished and the constitutional rights of jurors to determine questions of fact lodged by amendment to the Constitution in the judicial department of the state. I am forced to differ from the majority of my associates in the reduction of these judgments and Mr. Justice Mehaffy joins me in this dissent.